DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Greene, discloses an electrical conductive structure to an electrical device comprising: a first portion of a metal liner present on a first device feature that is separated from a second portion of the metal liner that is present on a second device feature, the first device feature being a first merged epitaxial material between two first fin structures and the second device feature being a second merged epitaxial material between two second fin structures; a dielectric fill material entirely filling a space between the first portion of the metal liner and the second portion of the metal liner, the dielectric fill having a greater width at its upper surface than at a lower surface of the dielectric fill, wherein a liner layer is not present underlying the dielectric fill between the first and second portions of the metal liner, the dielectric fill providing a trench isolation region separating the first device feature from the second device feature; electrical contacts provided by an additive core that are present on opposing sides of and in direct contact with the dielectric fill material, wherein the electrical contacts are in electrical communication with the first and second portion of the metal .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811